DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 unpatentable over Sekiguchi (2004/0066430) in view of Nakagawa (10,150,291).

 	Regarding claim 1, Sekiguchi teaches a liquid ejecting head comprising: 
a first individual flow path (figs. 3, 10, flow path 28, 29 for nozzle 24-1); 
a second individual flow path (figs. 3, 10, flow path 28, 29 for nozzle 24-1 next to first nozzle), the first individual flow path and the second individual flow path being arranged side by side along a first direction (fig. 3, into page, fig. 10, horizontal direction); 
a first nozzle (fig. 3, nozzle 24-1) communicating with the first individual flow path (see fig. 3); 
a second nozzle (fig. 3, nozzle 24-1) communicating with the second individual flow path (see fig. 3); and 
a first common liquid chamber (fig. 3, item 26 for nozzles 24-1) coupled to one end of the first individual flow path and to one end of the second individual flow path (compare figs. 3, 10, [0064]), 
the first nozzle and the second nozzles each have an opening having an axis that extends in a second direction (fig. 3, horizontal on page), 
the first individual flow path includes a first pressure chamber (fig. 3, chamber 23) associated with an energy generating element (fig. 3, item 12) and a first communication path (fig. 3, path 51b from pressure chamber 23 to nozzle 24) through which the first pressure chamber communicates with the first nozzle (see fig. 3), 
the second individual flow path includes a second pressure chamber associated with a second energy generating element (see fig. 3), the second communication path through which the second pressure chamber communicates with the second nozzle (see fig. 3),
the first communication path includes a first end portion (fig. 3, portion closest to numeral 51 and pressure chamber 23) and a second end portion (fig. 3, portion closest to nozzle 24), the first end portion is directly connected with the first pressure chamber and is defined by a side wall (fig. 3, wall of layer 21) of the first communication path to form a first opening (fig. 3, opening in layer 21), and the second end portion is directly connected with the first nozzle and is defined by the side wall (fig. 3, wall of layer 15) of the first communication path to form a second opening (fig. 3, opening in layer 15), and 
when seen along the second direction, in the first communication path, the first end portion, and the first opening, and the second end portion, and the second opening, are disposed at positions which do not overlap each other (see fig. 3, note that there is no overlap).
Sekiguchi does not teach a second common liquid chamber coupled to another end of the first individual flow path and to the another of the second individual flow path, wherein 
the liquid flows from the first common liquid chamber to the second common liquid chamber in each of the first individual flow path and the second individual flow path.
Nakagawa teaches this (Nakagawa, see fig. 3, Note that first common liquid chamber 18, second common liquid chamber 19, pressure chambers 17, nozzles 12 and individual flow paths 11 meet all claimed limitations when the individual flow paths are arranged in a direction-alternating configuration as shown in figure 3).
It would have been obvious to one of ordinary skill in the art at the time of invention to add a second common liquid chamber and liquid channel from the nozzle area to the second common liquid chamber, as disclosed by Nakagawa, to the device disclosed by Sekiguchi because doing so would allow for liquid to be circulated through the nozzle area, thereby preventing deposits of stagnant ink in the nozzle area and ensuring reliable ejection of ink without obstruction. Furthermore, it would have been obvious to flip the arrangements of the first and second flow paths about an axis along the first direction so as to have alternating arrangements, as disclosed by Nakagawa, fig. 3, in the device disclosed by Sekiguchi because doing so would allow for flow resistances and flow velocities of the first and second flow paths to be made substantially equal resulting in a substantially equal ejection characteristic between the first and second nozzles (Nakagawa, col. 5, lines 4-57). 
Upon combination of Sekiguchi and Nakagawa, the resultant device would meet the limitations:
in the first individual flow path, the first pressure chamber and the first nozzle are disposed in this order from an upstream region toward a downstream region with respect to the flow of liquid from the first common liquid chamber toward the second common liquid chamber, 
in the second individual flow path, the second nozzle and the second pressure chamber are disposed in this order from the upstream region toward the downstream region with respect to the flow of liquid from the first common liquid chamber toward the second common liquid chamber. 
 	Regarding claim 2, Sekiguchi in view of Nakagawa teaches the liquid ejecting head according to claim 1, wherein when seen along the second direction, the second end portion is provided further apart from the first common liquid chamber than the first end (Sekiguchi, see fig. 3). 	Regarding claim 3, Sekiguchi in view of Nakagawa teaches the liquid ejecting head according to claim 1, wherein the first common liquid chamber has a wide width portion that has a relatively large overlap with the first pressure chamber when seen along the second direction, and a narrow width portion that has a relatively small overlap or no overlap with the first pressure chamber when seen along the second direction (Sekiguchi, fig. 3, note that “portion” could mean almost anything. Examiner is defining Sekiguchi’s wide width portion to be the entire floor of chamber 26 and the narrow width portion to be a portion of layer 19 narrower than the wide width portion). 	Regarding claim 4, Sekiguchi in view of Nakagawa teaches the liquid ejecting head according to claim 3, wherein a compliance portion (Sekiguchi, fig. 3, item 27) configured to absorb a pressure of a liquid is provided in the wide width portion (Sekiguchi, see fig. 3).

Regarding claim 6, Sekiguchi in view of Nakagawa teaches the liquid ejecting head according to claim 5, wherein when seen along the first direction, the first pressure chamber and the second pressure chamber do not overlap each other (Nakagawa, see fig. 3). 	Regarding claim 7, Sekiguchi in view of Nakagawa teaches the liquid ejecting head according to claim 6, wherein when seen along the first direction, the first nozzle and the second nozzle do not overlap each other (Nakagawa, see fig. 3). 	Regarding claim 10, Sekiguchi in view of Nakagawa teaches a liquid ejecting apparatus comprising: the liquid ejecting head according to claim 1 (Sekiguchi, [0014]).

Regarding claim 11, Sekiguchi in view of Nakagawa teaches a liquid ejecting apparatus comprising: the liquid ejecting head according to claim 1, 
wherein the second communication path has a third end portion that is directly connected with the second pressure chamber and a fourth end portion that is directly connected with the second nozzle (Note that, upon combination of Sekiguchi and Nakagawa, the limitation is met). 

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. Applicant argues Nakagawa only teaches that pressure chamber 17 and nozzle are at the same position along an ink circulation flow path, and Nakagawa does not teach any positional relation for a pressure chamber to be positioned downstream of a nozzle or upstream of a nozzle, as claimed. However, Examiner does not assert that Nakagawa alone teaches these positional relationships. Rather, as Examiner makes clear in the rejection, it is the combination of references that result in the claimed arrangement. 
	Nakagawa teaches an arrangement where the structure of individual flow paths is alternated. The structure for each individual flow path shown is rotated about an axis parallel to an axis along which ink is ejected by 180 degrees for every individual flow path. This results in a pattern where an individual flow path with a wide inflow path containing a pressure chamber and a narrow outflow path is alternated with an individual flow path with a narrow inflow path and a wide outflow path containing a pressure chamber and a nozzle. The pattern is repeated with the arrangement of each subsequent individual flow path being rotated about the axis parallel to the ink ejection axis being rotated by 180 degrees for every subsequent individual flow path.
	Applying rotation of the adjacent individual flow paths of Nakagawa to the cited individual flow paths of Sekiguchi yields a device where a the first flow path has a pressure chamber upstream from a nozzle, and a 180-degree rotated second individual flow path has a nozzle upstream from a pressure chamber. 
	Nakagawa has been incorporated as a reference not only to teach a second common liquid chamber but also to teach the alternation/rotation of adjacent individual flow paths. Thus, upon application of both the second common liquid chamber and the alternating/rotated arrangement of Nakagawa’s individual flow paths to the first and second individual flow paths disclosed by Sekiguchi, the resultant device meets all claimed limitations. The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853